1

2

3

4

5

6                      UNITED STATES DISTRICT COURT

7                     EASTERN DISTRICT OF CALIFORNIA

8

9    KRISTIN ANDRADE, as Trustee          No.   2:18-cv-02711-JAM-AC
     for The Paul H. Stavig Family
10   Revocable 1976 Trust, fka The
     Paul and Lorraine Stavig
11   Revocable Living Trust, dated        ORDER DISMISSING SUIT FOR LACK
     February 11, 1976,                   OF STANDING AND DENYING AS MOOT
12                                        DEFENDANT’S MOTION TO DISMISS
                  Plaintiff,
13
          v.
14
     BARRY ANTON, individually, as
15   Trustee for the Anton and
     Stavig Living Trust dated
16   March 21, 2008, and as
     Personal Representative of the
17   Estate of Maren Carol Stavig,
18                Defendant.
19
         This case involves a dispute over whether a $250,000 check
20
     dated June 28, 2012 and delivered by Lorraine Stavig to her
21
     daughter Maren Stavig was intended as a gift to Maren or intended
22
     to be held by Maren, in trust, for the benefit of Rondi Stavig
23
     (Maren’s sister) and Rosheen Ward-Nulph (Rondi’s daughter).
24
     Lorraine, Maren, and Rondi are deceased.
25
         Plaintiff Kristin Andrade (“Plaintiff”) brings this suit, in
26
     her capacity as Trustee of The Paul H. Stavig Family Revocable
27
     1976 Trust (the “Stavig Trust”), to recover the disputed $250,000
28
                                      1
1    from Barry Anton (“Defendant”), the late-Maren Stavig’s husband.

2    First Amended Compl. (“FAC”), ECF No. 6.    Defendant moves to

3    dismiss.    Mot., ECF No. 7.

4         For the reasons set forth below, this Court DISMISSES the

5    suit for lack of standing and DENIES AS MOOT Defendant’s motion.1

6           I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

7         In or around February 1976, Paul H. Stavig and Lorraine L.

8    Stavig established the Paul H. Stavig Revocable 1976 Trust (As

9    Restated March 13, 2008) as an estate planning device.    FAC ¶ 5.

10   Paul and Lorraine had five children who were all named as

11   beneficiaries of the Stavig Trust: (1) Maren Carol Stavig,

12   (2) Rondi Lynne Stavig, (3) Berit Stavig, (4) Kristin Andrade,

13   and (5) Karli Holler.    Id. ¶ 6.

14        On or around November 24, 2010, Paul Stavig passed away,

15   leaving Lorraine Stavig as the trustee of the Stavig Trust.

16   Id. ¶ 7.    Maren Stavig was designated to be the successor trustee

17   under the Stavig Trust once Lorraine became unable to serve in

18   that capacity.   Id. ¶ 8.

19        On or around June 27, 2012, in Nevada City, California,

20   Lorraine allegedly transferred $250,000 to her daughter Maren, by
21   way of check drawn from a Stavig Trust bank account.     FAC ¶ 8.

22   Maren allegedly deposited the $250,000 into a bank account the

23   next day.   Id. ¶ 9.   Plaintiff alleges Lorraine provided the

24   $250,000 to Maren with an express oral understanding that the

25   funds were to be held in trust (the “Special Fund”) for the

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for March 5, 2019.
                                      2
1    benefit of Rondi Stavig and Rondi’s daughter, Rosheen Ward-Nulph.

2    Id. ¶ 9.    Plaintiff alleges that at no time did Rondi Stavig or

3    Rosheen Ward-Nulph receive any money from the Special Fund.          Id.

4    ¶ 22.    On November 23, 2017, Rondi Stavig passed away.        Id. ¶ 21.

5         On August 22, 2017, Maren Stavig passed away.          FAC ¶ 16.   At

6    all relevant times Maren Stavig was married to Defendant Barry

7    Anton.     Id. ¶ 11.   Mr. Anton, a resident of Washington, is the

8    surviving spouse and Personal Representative of the Estate of

9    Maren Carol Stavig.      Id. ¶ 2.

10        On October 4, 2017, Lorraine Stavig passed away.          FAC ¶ 19.

11   Kristin Andrade, Lorraine’s daughter, was subsequently appointed

12   successor trustee of the Stavig Trust.        Id. ¶ 20.    Kristin

13   Andrade is a resident of Nevada.         Id. ¶ 1.   In her role as

14   trustee of the Stavig Trust, Kristin Andrade serves as the named

15   plaintiff in this suit.

16        On June 26, 2018, Plaintiff made a demand to Defendant for

17   the return of the $250,000 allegedly being held in the Special

18   Fund.    FAC ¶ 23.     Plaintiff alleges that Defendant was aware of

19   the Special Fund, its value, purpose, and beneficiaries:

20   Defendant allegedly took part in several phone calls in which
21   members of the Stavig family and a probate attorney discussed the

22   Special Fund and received email correspondence highlighting its

23   effect on disbursements under the terms of the Stavig Trust.

24   Id. ¶¶ 12–14.     Nevertheless, in response to Plaintiff’s written

25   demand, Defendant sent a letter to Plaintiff stating that the

26   $250,000 had been a gift to Maren from her mother Lorraine and
27   there was no evidence supporting the existence of the Special

28   Fund.    Id. ¶ 24.     On August 27, 2018, Plaintiff made an
                                          3
1    additional, immediate demand to Defendant for the return of the

2    $250,000 and allegedly included documentary evidence to support

3    the existence of the Special Fund.       Id. ¶ 25.   Plaintiff alleges

4    that, as of December 10, 2018, Defendant had not returned to

5    Plaintiff the $250,000 constituting the Special Fund.        Id. ¶ 31.

6            On October 5, 2018, Plaintiff filed the Complaint against

7    Defendant.    Compl. ECF No. 1.   Two months later, Plaintiff filed

8    the operative First Amended Complaint, bringing causes of action

9    for (1) constructive trust, (2) unjust enrichment,

10   (3) declaratory relief, and (4) conversion.       FAC, ECF No. 6.

11           Defendant moves to dismiss the FAC on the grounds of lack of

12   personal jurisdiction and improper venue and, in the alternative,

13   requests the case be transferred to the United States District

14   Court for the Western District of Washington.        Mot., ECF No. 7,

15   at 3.    Plaintiff opposes the motion.      Opp’n, ECF No. 11.

16

17                               II.   OPINION

18           “[S]tanding is an essential and unchanging part of the case-

19   or-controversy requirement of Article III.”       Lujan v. Defs. of

20   Wildlife, 504 U.S. 555, 560 (1992).      Standing is therefore a
21   “threshold question” in “determining the power of the court to

22   entertain the suit.”     Warth v. Seldin, 422 U.S. 490, 498 (1975).

23   Moreover, “federal courts are required sua sponte to examine

24   jurisdictional issues such as standing.”       Bernhardt v. Cty. of

25   Los Angeles, 279 F.3d 862, 868 (9th Cir. 2002) (internal

26   quotation marks and citation omitted).
27           To establish standing, a “plaintiff must have (1) suffered

28   an injury in fact, (2) that is fairly traceable to the challenged
                                         4
1    conduct of the defendant, and (3) that is likely to be redressed

2    by a favorable judicial decision.”    Spokeo, Inc. v. Robins, 136

3    S. Ct. 1540, 1547 (2016), as revised (May 24, 2016).     At the

4    pleading stage “[i]t is the responsibility of the complainant

5    clearly to allege facts demonstrating that he is a proper party

6    to invoke judicial resolution of the dispute and the exercise of

7    the court’s remedial powers.”    Warth, 422 U.S. at 518.

8           The roles of the individuals involved in this case and the

9    remedy sought are keys to answering this threshold question of

10   standing.    The Plaintiff is Kristin Andrade, in her role as

11   trustee of the Stavig Trust.    As alleged in the FAC, Lorraine

12   Stavig, as settlor, formed an oral trust (the Special Fund) with

13   Maren Stavig as trustee, Rondi Stavig and Rosheen Ward-Nulph as

14   beneficiaries, and $250,000 of Stavig Trust funds as the trust

15   res.    Plaintiff alleges that after the death of trustee Maren

16   Stavig, Defendant Barry Anton misappropriated the Special Fund

17   trust res, converting it to his own use.    As a remedy, Plaintiff

18   seeks a return, to the Stavig Trust, of the $250,000.

19          Taking the facts alleged in the FAC as true, Kristin

20   Andrade, in her role as trustee of the Stavig Trust, lacks
21   standing to bring this suit.    There is a basic incongruity here

22   between the alleged wrong—Defendant’s misappropriation of

23   $250,000 from the Special Fund—and the requested relief—returning

24   the $250,000 to the Stavig Trust.     There has been no injury to

25   the Stavig Trust vis-à-vis Defendant’s alleged actions; the

26   injury in fact is to the Special Fund, and its beneficiaries.
27   See Estate of Giraldin, 55 Cal. 4th 1058, 1076 (Cal. 2012); see

28   also Restatement (Third) of Trusts § 94 (2012).
                                       5
1        “As a general rule, the trustee is the real party in

2    interest with standing to sue and defend on the trust’s behalf

3    . . . But a trust beneficiary can bring a proceeding against a

4    trustee for breach of trust.”     Estate of Bowles, 169 Cal. App.

5    4th 684, 691 (2008).   Assuming the Special Fund is a valid oral

6    trust, Plaintiff Kristin Andrade is neither the trustee of the

7    Special Fund (the injured trust) nor a beneficiary of the Special

8    Fund.   Moreover, a trustee of a first trust does not somehow

9    acquire standing to pursue, for its benefit, claims of harm to a

10   second trust simply because that first trust was the source of

11   the res for the second trust.     See Cal. Prob. Code § 17200

12   (authorizing “a trustee or beneficiary of a trust [to] petition

13   the court . . . concerning the internal affairs of the trust or

14   to determine the existence of the trust.”).

15       Additionally, any potential duty owed to Lorraine Stavig as

16   settlor of the Special Fund, assuming she retained some

17   beneficial power or interest in the Special Fund, expired when

18   she died.   Estate of Giraldin, 55 Cal. 4th at 1075–76; see also

19   Cal. Prob. Code § 15800.

20       Thus, Plaintiff Kristin Andrade, in her role as trustee of
21   the Stavig Trust, lacks standing to bring this suit.

22   Accordingly, this Court must dismiss Plaintiff’s claims.

23

24                              III.   ORDER

25       For the reasons set forth above, this suit is DISMISSED

26   WITHOUT PREJUDICE.   See Fleck & Assocs., Inc. v. City of Phoenix,
27   471 F.3d 1100, 1106-07 (9th Cir. 2006) (holding that dismissal

28   for lack of standing should be without prejudice).
                                        6
1        Because Plaintiff lacks standing, this Court need not

2    resolve Defendant’s Motion to Dismiss for want of personal

3    jurisdiction and for improper venue.   Fleck, 471 F.3d at 1102

4    (“Because [the plaintiff] lacked standing . . . the district

5    court lacked subject matter jurisdiction and should have

6    dismissed the complaint on that ground alone.”).   Defendant’s

7    Motion to Dismiss is therefore DENIED AS MOOT.

8

9        IT IS SO ORDERED.

10   Dated: April 19, 2019

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     7
